DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 12/08/2020, has been entered.
     Claims 1-30 have been canceled. 
     Claims 31-48 have been added.   

     Applicant’s amendment, filed 08/30/2021, has been entered.
     Claims 34-37 and 41 have been amended. 
      Clams 42-48 have been canceled.
      Claims 49-61 have been added.   

       Claims 34-41 and 49-61 are pending

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
-- NUCLEIC ACIDS ENCODING ANTI-OX40L ANTIBODIES  -- .  

                                                  REASONS FOR ALLOWANCE

5.  The following is an Examiner's Statement of Reasons for Allowance:  

    Upon reconsideration of the prosecution of the priority applications,
the instant nucleic acids encoding anti-OX40L antibodies are deemed free of the prior art.

     It is noted that the instant application is a divisional of USSN 16/188,541 (and, in turn, distinct from previous continuations of the priority applications). 

    Accordingly, the instant claims are deemed allowable.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 16, 2022